Citation Nr: 9927371	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-06 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to May 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased rating for 
schizophrenia was denied.  The veteran appeals this decision.

In May 1998, the veteran's representative submitted a VA Form 
9 in which additional claims are raised.  The Board notes 
that the only issue that has been perfected is that of 
entitlement to an increased schedular rating.  Accordingly, 
the Board directs the RO's attention to the additional claims 
as appropriate.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2. The veteran's schizophrenia is manifested by total 
occupational and social impairment, persistent paranoia, 
suicidal ideations, and persistent delusions or 
hallucinations.  

3.  The veteran's schizophrenia renders him demonstrably 
unable to obtain or retain employment.


CONCLUSION OF LAW

The criteria for an increased schedular rating, of 100 
percent, for schizophrenia have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 
4.130 Diagnostic Code 9203 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded. A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The Board is satisfied that all relevant facts pertaining to 
the veteran's claim for an increased rating for schizophrenia 
have been properly developed.  There is no indication that 
there are additional pertinent records which have not been 
obtained.  No further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

The appellant claims that his schizophrenia has worsened and 
warrants an increased disability rating.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The 
percentage ratings in the Schedule for Rating for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Service connection for a nervous condition was granted via a 
rating decision of November 1995.  A disability evaluation of 
50 percent was assigned effective the day after the veteran 
separated from active duty.  A rating decision of December 
1995 clarified his nervous condition as schizophrenia and 
continued the 50 percent disability rating.  In a rating 
decision of October 1997, the RO denied an increase in the 
disability rating for schizophrenia.  The veteran appeals 
this decision.  The veteran contends that his schizophrenia 
is currently more severe than currently evaluated.  After a 
review of the evidence, the Board finds that the criteria for 
an increased rating to 100 percent is warranted.  38 C.F.R. 
§ 4.130 (1998).

The severity of schizophrenia, paranoid type, is currently 
ascertained, for VA rating purposes, by application of the 
criteria set forth in Diagnostic Code 9203 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, § 4.130 (1998).  
Under this criteria, a 50 percent rating would be appropriate 
if the disorder is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  A VA mental disorders examination report from July 
1993 indicates that the veteran was anxious, restless, angry 
and hostile.  However, he denied suicidal or homicidal 
ideations during the examination.  The report further 
indicates that he was suspicious and guarded.  The examining 
physician noted that the veteran appeared mildly depressed.  
At the time of the examination, the veteran was unemployed.  
A diagnosis of generalized anxiety with depression was 
rendered.

The veteran has numerous hospitalizations resulting from his 
schizophrenia.  From March 1994 to April 1994, he was 
voluntarily hospitalized at the Northwestern Institute for 
paranoid schizophrenia with a history of alcohol abuse.  His 
mental condition improved during hospitalization and he was 
discharged less paranoid and capable of functioning outside a 
hospital setting.

In April 1994, he was hospitalized at the Mercy Catholic 
Medical Center following a suicidal attempt by means of 
multi-drug ingestion.  He was alert, oriented, and feeling 
guilty about the incident.  During the course of his 
hospitalization, he was anxious and needy.  The discharge 
summary indicates that he was childlike.  The summary also 
indicates that he clearly had an agenda of remaining 
hospitalized.  When he was told that he would not return to 
the Northwestern Institute, he indicated that he wanted to 
live in a group home and "essentially be a chronic 
psychiatric patient."  The examining physician stated that, 
while he did not necessarily feel that the veteran was 
malingering or feigning his symptoms, he found it "quite 
unusual to find such a young man with a recent onset of 
psychiatric illness who was that interested in immersing 
himself into the psychiatric mental health system."  While 
he displayed vague paranoid ideations, they did not keep him 
from being active on the unit with other patients.  The 
summary indicates that he was quite compliant.  

A February 1995 VA examination report indicates that the 
veteran demonstrated looseness of associations with 
circumstantiality and tangentiality.  The veteran stated that 
he had been sexually molested while a child; however, the 
examining physician noted that this could not be verified and 
that this allegation may be a cause of the veteran's paranoid 
ideas.   The report indicates that, while he has strong 
paranoid inclinations, these inclinations had not yet risen 
to the delusional level.  The examiner noted that his 
condition was prognostically not good.  A Global Assessment 
of Function (GAF) score of 40 was assigned with a score of 25 
or 30 one year prior to the examination.  

 From April 1995 to May 1995, he was hospitalized at the VA 
Medical Center (VAMC) in Coatesville, Pennsylvania, with 
complaints of paranoia.  He felt as though people were 
talking about him and that they were going to get him.  He 
drank beer daily in order to self-medicate his anxiety.  
Mental status examination showed that he was well developed 
and well nourished.  He was talkative, and his speech was 
spontaneous, fluent, coherent and relevant.  However, he 
would stop talking in the middle of a sentence if someone in 
the next room would be talking or laughing as he was very 
suspicious of people believing that they were out to get him 
and destroy his reputation.  He was oriented to time, place, 
and person.  The discharge summary indicates that his memory 
was excellent and abstractions were good.  His intelligence 
was average and he was knowledgeable about current events.  
However he had no insight and his judgment was impaired.  He 
was not suicidal.  A diagnosis of schizophrenia, paranoid, 
with an acute exacerbation and alcohol dependence, rule out 
paranoid personality was rendered.  

From March 1996 to May 1996, the veteran was hospitalized at 
the Coatesville VAMC complaining that people were mad at him 
and talking about him.  On admission he was paranoid; 
however, he was pleasant and cooperative.  He was so paranoid 
that he could not participate in therapy, especially group 
therapy.  He did not want to take his medication due to fear 
of dystonic reaction.  He showed signs of aggression and was 
transferred to the restricted ward.  He began taking Serentil 
and, thereafter, his condition showed improvement.  

From July 11, 1996 to July 18, 1996, the veteran was 
hospitalized at the Coatesville VAMC.  The discharge summary 
indicates that on July 8, 1996, his roommate found that he 
had taken an entire bottle of Serax.  On admission, he was 
unkempt and paranoid with ideas of reference, thinking that 
people were against him and that he had been seen in videos 
nationwide, having sex.  Upon discharge, he stated that 
people were accusing him of lying and that he was feeling 
humiliated.  His speech was coherent and relevant, and he was 
cooperative with flat affect.  While his judgment was poor, 
he was oriented to person, place and time and his memory was 
good. While he admitted feeling suicidal prior to admission, 
upon discharge he denied suicidal ideations.  

From August 16, 1996 to August 19, 1996, the veteran was 
again hospitalized at the Coatesville VAMC for his 
schizophrenia.  He complained of hearing voice which told him 
he was the Devil.  The discharge summary indicates that he 
had a vague, suicidal ideation, but he did not have a plan.  
The report indicates that he had numerous admissions to the 
VAMC and is known to be non-compliant with his medication 
after discharge.  Mental status examination found him to be 
under no acute distress.  He insisted that he did not need to 
take medication and complained of side affects.  The report 
indicates that he was coherent and relevant, as well as 
cooperative.  He was oriented times three spheres and his 
memory was fair as to recent and remote events; however, his 
insight and judgment were impaired.  He was not suicidal or 
homicidal.  

Post service VA medical records also indicate that he was 
hospitalized at the VAMC in Philadelphia, Pennsylvania, from 
September 1996 to November 1996.  He was admitted after 
presenting himself to the emergency room with complaints that 
people were always talking about him and following him 
around.  He stated that these people would use the radio and 
television to talk about him and he was afraid that these 
people congregate often and that there may be thousands of 
them.  He reported having been prescribed Haldol, Thorazine, 
Navane, Serentil, Respiradol, Loxitane, and Stelazine to 
treat his disability.  A mental status examination upon 
admission indicates that his general appearance and behavior 
was mildly disheveled.  He was apprehensive with minimal eye 
contact and decreased psychomotor activity.  He was guarded 
and his speech demonstrated an increased rate; however, 
volume was normal.  His mood and affect was anxious and 
perplexed.  His thought content was of paranoid delusions and 
delusions of reference; however, his thought process were 
goal directed.  He denied suicidal or homicidal ideation.  He 
was positive for audio hallucination; however, there was no 
evidence at the time of visual hallucinations.  He was alert 
and oriented to person, place and time.  His insight and 
judgment were impaired.  During this hospitalization, he 
showed signs of improvement and an increase in his 
socialization.  While he continued to be paranoid, he began 
to discuss this paranoia in terms of an obstacle that he 
would have to learn to cope with.  The discharge summary 
indicates that the veteran's grandfather felt as though there 
had been remarkable improvement in his sociability and 
function during his hospital stay.  A mental examination at 
the time of discharge indicates that he was adequately 
groomed with fair eye contact.  Similarly he was cooperative 
with slightly increased psychomotor activity.  His speech was 
slightly pressured with increased rate and amount.  His 
thought process was goal directed and his thought content was 
without suicidal ideation, homicidal ideation, auditory 
hallucinations, or visual hallucinations.  He continued to be 
somewhat paranoid and had ideas of reference.  His mood was 
reported as "okay," and his affect was blunted.  His 
insight was fair and his judgment was limited.  

VA outpatient treatment records from the VAMC in Tuscaloosa, 
Alabama, show continued treatment for the veteran's 
schizophrenia.  In January 1997, he appeared for a regularly 
scheduled appointment with a suitcase requesting admission.  
When informed that he did not meet the requirements for 
admission, he replied, "If I am suicidal, do I meet the 
admission requirement?"  This suggested to the examining 
physician that the veteran was being manipulative and that he 
was having trouble with his grandfather.  An outpatient 
treatment record from February 1997 notes that he had 
recently moved into a Community Placement Home as he could 
not get along with his grandfather.  He was noted to have 
impaired judgment and a limited ability to see things as 
other do around him.  The veteran had no insight into his 
condition.  He states that he has post-traumatic stress 
disorder instead of schizophrenia as he feels that if he is 
psychotic then no one will believe him.  With respect to his 
treatment, the outpatient treatment record further indicates 
that he hears only what he wants to hear even though feedback 
is given to him by more than one person.

A February 1997, VA mental disorders examination is the most 
recent examination of the veteran for compensation and 
pension purposes.  The examination report indicates that he 
again expressed complaints of people being after him and 
talking about him.  He reported that, in the six months prior 
to the examination, he had been hearing more voices which 
were derogatory and evil.  He stated that his medication 
helped out a lot but did not prevent him from hearing voices.  
During the interview, he was cooperative and friendly.  He 
was dressed appropriately and maintained appropriate eye 
contact.  His affect was appropriate and his language was 
relevant and coherent.  He admitted to recent auditory 
hallucinations and delusions of control.  He was fully 
oriented and his recent and remote memory appeared fully 
intact.  Similarly, his immediate and delayed recall were 
good as was his abstract ability.  The report indicates that 
his judgment was good and that he trusts few people.  The 
examiner felt that, given his current symptoms, it was 
doubtful that he could function appropriately in a work or 
school environment.  The examiner concluded that the 
veteran's current level of vocational, social, and industrial 
adjustment appears to be in significant risk.  

The veteran was hospitalized from June 1997 to August 1997 at 
the Tuscaloosa VAMC complaining of people talking about him.  
On admission, he was markedly paranoid.  He related auditory 
hallucinations of receiving messages from his television.  He 
reported suicidal ideations without active intent.  He was 
coherent and cooperative with no gross cognitive deficit.  
However, his judgment and insight were impaired.   During the 
course of hospitalization, his anxiousness was slow to 
resolve. 

From November 1997 to January 1998, the veteran was re-
admitted to the VAMC in Tuscaloosa after he stopped taking 
his medication and became markedly paranoid.  His affect was 
flat and he stated that "Everyone is talking about me," and 
"The apartment is bugged."  He denied suicidal or homicidal 
ideation and was alert and oriented times 3.  He had poor 
insight and fair judgment.  During the course of his 
hospitalization, there was a gradual decrease in his 
paranoia, and an increase in his comfort level.  He was not 
dangerous to himself or to others at the time of discharge.   
He was again hospitalized in March 1998 with similar 
complaints. 

The evidence indicates that the veteran's most recent 
hospitalization was from in June 1998 at the Tuscaloosa VAMC.  
The veteran experienced paranoia of people hating him and 
talking about him.  On admission, he was causally dressed but 
malodorous as he did not like to bathe.  The discharge 
summary indicates that his demeanor was guarded and his 
speech was loud with anxious tones and was pressured at 
times.  His motor activity was agitated and he showed signs 
of restlessness.  Similarly, his affect was inappropriate, 
tearful, frightened, anxious and depressed.  The examining 
physician noted that his cognitive functioning was somewhat 
impaired in the sense that he was oriented to person, place, 
day of the week, month and year but could not mention the 
date.  His basic judgment appeared impaired.  His though 
process revealed tangentiality, circumstantiality, and flight 
of ideas.  His intelligence was average and his content of 
speech include "people are talking about me and won't talk 
to me directly."  While no command hallucinations were 
shown, he did have persecutory ideas and delusions.  He was 
found to have suicidal, but not homicidal, ideations without 
any plan for self-harm.  During the course of his hospital 
stay, he became loud as he was locked out of his room and did 
not want to shower in the common shower room.  He remained by 
himself most of the time.  He was uncommunicative during his 
first few days and was easily agitated.  He was noncompliant 
with his medication.  He had difficulty sleeping and was up 
at night thinking that people were talking about him.  He 
wore dark sunglasses saying that the eyes are the windows of 
the soul and he did not want anyone to look into his soul.  

Based on a review of the entire claims folder, the Board 
concludes that the medical evidence of record indicates that 
the veteran is demonstrably unable to obtain or retain 
employment, as evidenced by his numerous periods of 
hospitalization resulting from paranoia due to his 
schizophrenia. Additionally, the most recent VA examination 
report of February 1997 indicates that it is doubtful that 
the veteran could function in a work or school environment.  
Additionally, the evidence shows total occupational and 
social impairment due to his schizophrenia as his paranoia 
makes it difficult for him to relate to others without 
suspicion.  He has shown a propensity for suicidal ideations 
and experiences auditory hallucinations. Accordingly, the 
Board finds that a 100 percent evaluation under Diagnostic 
Code 9203 is appropriate.


ORDER

Entitlement to a 100 percent evaluation for schizophrenia is 
granted, subject to the laws and regulations governing the 
award and disbursement of monetary benefits.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

